   Case: 1:20-cv-00503-PAB Doc #: 3 Filed: 06/17/20 1 of 3. PageID #: 17




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 GREGORY M. STARR,                                  Case No. 1: 20 CV 503

                                Plaintiff,
                 -vs-                               JUDGE PAMELA A. BARKER


 STATE OF OHIO, et al.,                             MEMORANDUM OF OPINION AND
                                                    ORDER

                                Defendants.


                                              Background

       Pro se plaintiff Gregory M. Starr has filed a civil rights complaint in this matter against the

State of Ohio and Cuyahoga Services Corporation. (Doc. No. 1.)

       Although the complaint appears to relate to an Order of Support issued by Juvenile Division

of the Cuyahoga County Court of Common Pleas (see Doc. No. 1-1), it does not set forth

comprehensible allegations or cogent legal claims. On its face, it purports to assert a host of civil

rights claims against the defendants (including under 14th, 10th, 7th, and 1st Amendments to the United

States Constitution and the Ohio Bill of Rights), but it does not set forth factual allegations supporting

such claims. Instead, the complaint consists entirely of unclear and conclusory legal statements and

references, including with respect to “Divorces and judicial power,” “corporate powers,”

“involuntary servitude,” “conspiracy,” “Preservation of the freedom to choose health care and health

care coverage,” and jurisdiction over state domestic relations matters. (Doc. No. 1 at 1, 2, 4, 5.)

       The plaintiff has filed motion to proceed in forma pauperis. (Doc. No. 2.) That motion is

granted. But for the reasons stated below, the complaint is dismissed.

                                         Standard of Review
   Case: 1:20-cv-00503-PAB Doc #: 3 Filed: 06/17/20 2 of 3. PageID #: 18




        Although pro se complaints are liberally construed and held to less stringent standards than

formal pleadings drafted by lawyers, Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011), “the

lenient treatment generally accorded to pro se litigants has limits.” Pilgrim v. Littlefield, 92 F.3d

413, 416 (6th Cir. 1996). Pro se plaintiffs must still meet basic pleading requirements, and courts

are not required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App’x 579, 580

(6th Cir. 2001).

        Federal district courts are expressly required, under 28 U.S.C. § 1915(e)(2)(B), to review all

in forma pauperis actions filed in federal court, and to dismiss before service any such action that

the court determines is frivolous or malicious, fails to state a claim on which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. See Hill v. Lappin, 630

F.3d 468, 470 (6th Cir. 2010). A complaint fails to state a claim on which relief may be granted if it

does not contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Id at 471.

                                               Discussion

        Upon review, the Court finds that the plaintiff's complaint must be summarily dismissed. The

vague, conclusory, and incoherent assertions and statements in the plaintiff’s pleading fail to meet

basic pleading requirements and do not reasonably suggest any plausible federal civil rights claim

upon which he may be granted relief against the defendants. See Lillard v. Shelby County Bd. of

Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations or

unwarranted conclusions in determining whether a complaint states a claim for relief).

        Furthermore, this Court lacks jurisdiction over the plaintiff’s action to the extent he is seeking

to sue in federal court to modify or interpret an existing state child support order. See Alexander v.


                                                    2
   Case: 1:20-cv-00503-PAB Doc #: 3 Filed: 06/17/20 3 of 3. PageID #: 19




Rosen, 804 F.3d 1203, 1205 (6th Cir. 2015) (the domestic relations exception to federal jurisdiction

precludes federal courts from hearing cases that involve the issuance of a divorce, alimony, or child

custody decree where the plaintiff positively sues in federal court for divorce, alimony, or child

custody, or seeks to modify or interpret an existing divorce, alimony, or child-custody decree).

                                             Conclusion

       For the foregoing reasons, the plaintiff’s complaint is sua sponte dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B). The Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: June 17, 2020                                   U. S. DISTRICT JUDGE




                                                  3
